Citation Nr: 0009466	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  94-18 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from September 1970 to April 
1972, including service in the Republic of Vietnam.  He was 
initially discharged with an undesirable discharge due to 
unfitness based upon frequent involvement in incidents of a 
discreditable nature, but his discharge was upgraded in 1980 
pursuant to a court order.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In November 1996, the Board remanded the 
case for additional development.  The requested development 
having been completed, to the extent possible, this matter is 
now ready for appellate review.

Parenthetically, the Board notes that on June 4, 1998 a 
notice was mailed to the veteran's address of record, 
informing him that a personal hearing had been scheduled for 
him on July 14, 1998 at the RO.  The veteran failed to appear 
at that hearing.  He subsequently asserted that he had not 
received the notice letter; however, it appears that the 
letter was sent to the veteran's correct address in the 
routine course of business.  Credible good cause having not 
been shown, the request for a hearing is considered to have 
been withdrawn.  38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  All relevant evidence necessary to an equitable 
determination of this appeal has been obtained by the RO.

2.  Although some of the veteran's treating physicians have 
diagnosed post-traumatic stress disorder, there is no 
unequivocal diagnosis of that disorder.

3.  No other acquired psychiatric disorder was present during 
active service or to a disabling degree within one year, and 
no such disorder has been causally related to the veteran's 
active military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include post-traumatic 
stress disorder, was not incurred in, or aggravated by, the 
veteran's active military service and no acquired psychiatric 
disability may be presumed to have been incurred or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he developed an acquired psychiatric 
disorder, specifically post-traumatic stress disorder, due to 
stressors experienced during his active military service in 
Vietnam.  As discussed more fully below, post-traumatic stress 
disorder has been diagnosed by some of the veteran's treating 
physicians, and one claimed stressor has been verified to some 
extent.  Thus, the Board finds that the veteran's claim is at 
least plausible, for the limited purpose of establishing a 
well-grounded claim.  Therefore, the veteran's claim for 
service-connection in this case is well-grounded.  See King v. 
Brown, 5 Vet.App. 19 (1993); Murphy v. Derwinski, 1 Vet.App. 
78 (1990).  Further, the Board notes that the RO has 
adequately discharged its duty to assist the veteran in 
documenting his claim, pursuant to 38 U.S.C.A. § 5107.

Service connection may be granted for a disability, which is 
shown to have been incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110(West 1991).  

A psychosis may be presumed to have been incurred in active 
service if manifested to a compensable degree within one year 
of separation.  38 C.F.R. §§ 3.307, 3.309.  

Consideration of a grant of service connection for PTSD 
requires a three part analysis.  See Cohen v. Brown, 10 
Vet.App. 128, 138 (1997); Zarycki v. Brown, 6 Vet.App. 91, 97 
(1993).  First, there must be medical evidence establishing a 
clear diagnosis of the disorder.  38 C.F.R. § 3.304(f).  A 
"clear" diagnosis is at minimum an "unequivocal" diagnosis 
under the standards of the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV), which was published in 1994.  
See Cohen, 10 Vet.App. at 139.  If there is an unequivocal 
diagnosis of PTSD of record, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor.  See Cohen, 10 Vet.App. at 140.

Second, there must be credible supporting evidence that the 
claimed inservice stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  If the claimed stressor is not related to 
combat, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, there must be service records or other 
credible supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen, 10 Vet.App. at 147; Zarycki, 
6 Vet.App. at 98; Moreau v. Brown, 9 Vet.App. 389, 395 
(1996).  Further, the credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. at 394-95.

Finally, there must be a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).

In order to comply with the statutory requirements of 
38 U.S.C.A. § 7104 to provide "reasons or bases" for its 
decisions, the Board must analyze the credibility and 
probative value of the veteran's evidentiary assertions.  The 
Board must account for the evidence that it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet.App. 52 (1996); Meyer v. Brown, 9 
Vet.App. 425 (1996).  The Board has the authority to discount 
the weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence.  Madden v. Brown, 125 F.3d 1477, 1481 (1997). 

The veteran's service medical and personnel records show that 
no complaints or findings of psychiatric problems were noted 
during his service entrance examination.  He was noted to 
have attended High School in Charlotte, Michigan.  He was 
trained as an infantryman, but when sent to Vietnam in April 
1971 he was assigned as a security guard with the United 
States Army Transportation Terminal Unit at Qui Nhon, 
Vietnam.  The veteran's conduct and performance evaluations, 
during his entire period of service in Vietnam were 
unsatisfactory.  The veteran was cited with numerous Article 
15 violations, including disobeying the order of a superior 
officer, falling asleep at his post, and possession of 
heroin.  

In December 1971 he was hospitalized at a drug treatment 
facility in Vietnam.  In January 1972, he was transferred to 
Company C., 54th Infantry, as a rifleman.  In March 1972 a 
mental status evaluation was performed after he had been 
transferred to a drug abuse holding center in Vietnam.  He 
was found to be fully alert and oriented, with a level mood, 
and a clear thinking process.  His thought content was noted 
to be normal, and his memory was found to be good.  The 
impression was that he had no significant mental illness.  He 
returned to the continental United States in late March 1972 
and was hospitalized at a drug treatment center at Fort Knox 
until separated.  The only psychiatric problem noted on his 
service separation examination was improper use of drugs.  
The veteran did not receive any combat-related awards or 
decorations, and his personnel records do not refer to any 
assignment which would imply combat with the enemy.      

In February 1983, the veteran was admitted to the University 
of Michigan Hospital, in Ann Arbor, Michigan.  He was brought 
in to the hospital by a police officer, as he had been 
threatening to kill someone in his home.  It was noted that 
he thought he was in Vietnam.  The diagnosis was acute 
psychosis.

The veteran was hospitalized in a VA Medical Center (VAMC) in 
July and August 1984.  He reported that he had been afraid of 
people since his return from Vietnam. It was noted that the 
veteran had twice attempted suicide by overdose of 
prescription medication.  He gave a history of childhood 
physical and mental abuse by his parents and stepfather.  He 
noted that one of his uncles had committed suicide.  The 
veteran reported a past history of alcohol, heroin and LSD 
(lysergic acid diethylamide) abuse, and stated that he smoked 
marijuana regularly.  He had been married and divorced twice, 
to the same woman, and had two children.  He claimed he had 
spent ten or eleven months in heavy combat in Vietnam.  He 
stated he had served as a spotter in an observation tower.  
He appeared anxious and unkempt, with a long beard and an 
unwashed appearance.  His eyes were noted to be constantly 
darting about the room.  He was found to have trouble 
concentrating, and to be alert to hyperalert.  His affect was 
labile, and his speech pressured.  The diagnosis was mixed 
bipolar disorder with a psychotic episode.  

In August 1984, the veteran filed a claim for service 
connection for "nerves" and delayed stress.  That claim was 
denied by rating decision dated in February 1985.

The veteran was afforded a VA examination in November 1984.  
He complained of being scared all the time by people, having 
only one friend, and dreaming of his experiences in Vietnam.  
He reported a history of flailing out at night at his wife.  
He stated he had problems keeping jobs, as he could not get 
along with other people.  His memory was noted to be good.  
He believed other people were trying to control him and read 
his mind.  He described isolative behavior.  It was noted 
that he appeared disheveled, extremely paranoid and 
suspicious, and quite frightened.  His mood was found to be 
depressed, and his affect constricted.  The Axis I diagnosis 
was bipolar affective disorder, currently depressed.  No Axis 
II diagnosis was listed.

The veteran was treated at the Mercywood Hospital in November 
and December 1987.  He was admitted following an overdose and 
the threatened homicide of his former employer.  It was noted 
that he had a history of psychiatric diagnoses including 
schizophrenia, and manic-depressive illness.  In December 
1987 the veteran gave a history of mental and emotional 
illness dating back to his teenage years.  He described 
himself as always being shy, and a loner.  He did not receive 
any treatment until he returned from Vietnam, when he became 
acutely psychotic, and had a breakdown.  It was noted that 
the veteran had, prior to his entry into military service, 
been accused of derailing a train as an act of revenge.  The 
veteran's spouse reported that he had been hospitalized at 
least 15 times in the past 15 years.  She also reported that 
he had been doing well for the prior three years until he 
lost his job as a carpet installer following a back injury.  
Since that time, the veteran had become increasingly 
depressed, morose, angry and suicidal.  The veteran gave a 
family history of manic-depressive illness, including one 
uncle who had committed suicide, and two other relatives who 
were hospitalized for depression.  The veteran had a history 
of treatment with electroconvulsive therapy for his drug-
resistant depression.  While hospitalized, the veteran 
attempted suicide by eating the leaves of a poisonous plant 
from the Christmas decorations.  The final Axis I diagnoses 
were schizoaffective illness, rule out paranoid schizophrenia 
with depression, rule out mixed bipolar disorder.  The Axis 
II diagnoses were paranoid personality and borderline 
personality disorder.  

The claims file contains letters dated in December 1987 and 
January 1988 from Geralyn Etue, R.N., of Southfield, 
Michigan.  In December 1987, Nurse Etue noted that the 
veteran had a history of a suicide gesture of putting a 
loaded gun in his mouth.  He reported to her that he had 
earned several hundred dollars in the past year by hunting 
raccoons and selling their pelts.  He stated he enjoyed 
hobbies such as raccoon hunting, walking, fishing, and 
camping.  In January 1988, Nurse Etue stated that the veteran 
was reportedly very aggressive, paranoid, and dangerous, and 
had difficulty working with two or three people or more.  
Minor frustrations reportedly made him "blow up".

Documents contained in the claims file show that the veteran 
was awarded disability benefits by the Social Security 
Administration, for disabilities including bipolar disorder, 
depressed type, and post-traumatic stress disorder.  His 
disability was found to date from November 1988.

The claims file contains letters from John Raleeh, Ph.D., of 
Southfield, Michigan concerning vocational rehabilitation 
visits with the veteran from May 1988 through June 1990.  In 
March 1989, Dr. Raleeh noted that the veteran's divorce was 
final. He had been eating irregularly and was now quite thin.

From May to July 1990, the veteran was treated by Michael 
Hartzler, M.D., at the Alpena General Hospital, in Alpena, 
Michigan, for a self-inflicted gunshot wound to the abdomen, 
incurred during a suicide attempt.

In October 1990, the veteran filed a claim for a pension, and 
for service connection for post-traumatic stress disorder.  
By rating decision in June 1991, the RO confirmed the prior 
denials of service connection for bipolar affective disorder, 
with depression, and for post-traumatic stress disorder.  It 
was also determined that he was not permanently and totally 
disabled for pension benefit purposes.  A later rating of 
March 1995 did determine that he was entitled to pension 
benefits as of July 1994.  

The report of the veteran's VA hospitalization, in October 
and November 1990, noted that he complained of trouble 
sleeping, occasional crying spells, loss of appetite, 
anxiety, and depression since 1972.  He stated he last worked 
in 1988 due to developing a herniated lumbar disk.  His Axis 
I diagnoses were delayed post-traumatic stress disorder, 
moderate recurrent major depression, without psychotic 
features, and panic disorder with somatic overtone.

The veteran was again admitted to a VA hospital later in 
November 1990.  At that time his Axis I diagnosis was delayed 
post-traumatic stress disorder.

The claims file contains a March 1991 letter from Debra 
Blank, R.N., a vocational rehabilitation nurse from 
Southfield, Michigan.  Nurse Blank noted that the veteran 
told her he tried to commit suicide, by shooting himself, due 
to depression caused by his continuous back pain since a 1987 
back injury.

In April 1991, the veteran was hospitalized at a VAMC with an 
Axis I diagnosis of continuous chemical dependency.

During the veteran's VA hospitalization from May through July 
1991, he complained of depression, nightmares, flashbacks, 
feelings of worthlessness, decreased appetite, confusion, 
isolation, and substance dependence.  It was noted that the 
veteran had a history of four suicide gestures by overdose, 
and three by use of firearms.  The diagnosis was dysthymic 
disorder, post-traumatic stress disorder, and history of 
chronic alcohol dependence.

The claims file contains copies of the veteran's VA 
outpatient treatment records covering the period from May 
through November 1991.  In July 1991, the diagnoses of panic 
disorder, post-traumatic stress disorder, and major 
depression were confirmed. 

During the veteran's August 1991 VA hospitalization, it was 
noted that he was not being followed regularly by a 
psychiatrist.

In August 1991, the veteran filed a request to reopen his 
claim for service connection for post-traumatic stress 
disorder.

The claims file contains letters from Nurse Blank, dated in 
August and September 1991.  In her August 1991 letter, she 
noted that the veteran wished to open a hunting goods store.  
In her September 1991 letter, she stated that a physician had 
expressed an opinion that the veteran's unemployment had 
exacerbated his depression and paranoia.

During an October 1991 VA outpatient treatment visit, the 
veteran reported being very depressed about his back pain.

From December 1991 to January 1992, the veteran was 
hospitalized at a VAMC for psychiatric treatment in a VA 
Stress Recovery Program.  He reported having homicidal 
thoughts about people he felt were trying to harm him.  He 
also reported that he lived in the woods because he didn't 
trust anyone.  It was noted that he attended the group 
sessions, but remained withdrawn and evasive.  He refused to 
take part in role playing and remained a passive listener.  
His Axis I diagnoses were post-traumatic stress disorder, 
recurrent moderate major depression, and chronic mixed 
substance abuse.  In January 1992 the veteran was transferred 
to another VAMC for treatment of a medical problem.  After 
several days he was returned for continued psychiatric 
treatment.  At the end of January he was discharged as he had 
reached the full benefit from his hospitalization.  His Axis 
I diagnoses at discharge were major depression, post-
traumatic stress disorder, and mixed substance abuse, in 
remission.

Psychological tests in December 1991 showed he was 
functioning in the average range of intelligence, that he had 
been involved in a moderate amount of combat, and that he had 
moderately high scores in the areas of avoidance and 
intrusive thoughts.  His score on the Mississippi Scale test 
showed areas of maladjustment such as difficulty getting 
close to other people, indications of guilt, inability to 
concentrate, and discomfort with crowds.  

In March and May 1992, the RO issued rating decisions 
confirming its earlier denials of service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder.  The veteran filed a notice of disagreement.  

The veteran was hospitalized at a VAMC in July and August 
1992.  At that time he was homeless, and was living in a tent 
in the woods with his girlfriend.  He complained of insomnia, 
nightmares about Vietnam, anhedonia, decreased energy, poor 
concentration, and weight loss.  He claimed significant 
combat experience in Vietnam between 1970 and 1972.  He 
reported having nightmares about being abandoned in a trench 
to be killed by the enemy.  He refused to discuss the content 
of his flashbacks.  He reported that he had gotten in trouble 
with the police as an adolescent, and had joined the Army as 
an alternative to jail.  The Axis I diagnoses were post-
traumatic stress disorder, major depression, and alcohol 
dependence.  The Axis II diagnosis was borderline personality 
disorder.

A September 1992 report, prepared by the Michigan Disability 
Determination Service, noted that the veteran complained of 
sleeping only about four hours per night, and getting up two 
to three times per night.  He stated he was losing weight.  
He reported that he had been in combat in service and had 
killed several people.  His Axis I diagnoses were bipolar 
disorder, depressed type, and severe post-traumatic stress 
disorder.  His Axis II diagnosis was paranoid personality.

The veteran was hospitalized at the Caro Regional Mental 
Health Center from September through November 1992.  He had 
been refusing to eat, and had placed a gun in his mouth.  He 
complained of flashbacks, and isolation.  Reportedly the 
veteran had been observed screaming "I'm not V.C.  I 
shouldn't be here", and rubbing his hands and arms and 
saying "I killed one.  I got blood on me."  His Axis I 
diagnosis was recurrent major depression, history of post-
traumatic stress disorder, and history of alcohol and 
marijuana abuse.

A personal hearing was scheduled for the veteran at the RO in 
November 1992, but was canceled due to his hospitalization.

The veteran was again hospitalized at the Caro Regional 
Mental Health Center from January through April 1993.  He was 
brought to the hospital by a corrections officer who observed 
him banging his head against the wall and yelling that he was 
going to kill himself, and asking the officer to kill him.  
The hospital report stated that the veteran made the most of 
his post-traumatic stress disorder diagnosis and [used it] to 
explain most of his behavior, a great deal of which was 
simply antisocial.  It was noted that the veteran's course in 
the hospital was primarily one of non-cooperation and 
utilizing his history of having been in Vietnam to 
rationalize his behavior both in the hospital and in the 
past.  The report also noted that the veteran was upset due 
to his mother's recent death, and the fact that he had to 
shoot his dog, which had been suffering from bone cancer.  
The veteran reported that he had been involved in killing 
many people in Vietnam, particularly on a special assignment, 
which had damaged his life.  He expressed fear of getting 
emotionally involved with anyone or anything, because then 
they would be taken away from him, as were his mother and  
dog.  He also expressed anger at the government and his 
family for having been sent to Vietnam.  His Axis I diagnosis 
was recurrent major depression, and history of post-traumatic 
stress disorder.  His Axis II diagnosis was mixed personality 
disorder traits.    

The veteran was hospitalized at a VAMC in June and July 1994.  
His Axis I diagnosis was post-traumatic stress disorder and 
continuous alcohol dependence.

Among the stressors listed by the veteran in support of his 
claim for service connection for post-traumatic stress 
disorder, were 1) being on duty in a watch tower at his base 
camp at Qui Nhon in December 1971, when the Viet Cong 
attacked the base and a mortar round struck a nearby bunker 
in which his life-long friend, Sergeant Jerry Duffey was 
stationed; the veteran asserts he rushed over to his location 
but was unable to assist him as the Sergeant was dying from a 
chest wound, 2) being shot at on numerous occasions by enemy 
soldiers while on guard, and 3) killing numerous people in 
the course of his duties in Vietnam.

In February 1995, the RO received a letter from the United 
States Army and Joint Services Environmental Support Group 
(ESG) confirming that Specialist 4 Jerry N. Duffey, was 
killed in action on December 12, 1971 as a result of 
artillery/mortar rounds, in the area of Qui Nhon, Vietnam.  
The ESG also stated that Qui Nhon was the basecamp location 
for the veteran's assigned unit at that time.  The Vietnam 
Veterans Memorial Wall directory shows that the deceased 
serviceman, Jerry N. Duffey, was from Charlotte, Michigan.

The veteran was briefly hospitalized at a VAMC in late April 
and early May 1995.  He complained of nightmares about his 
experiences in Vietnam, flashbacks, intrusive recollections, 
and depression.  It was noted that his memory, concentration, 
insight, and judgment were poor.  His Axis I diagnoses were 
post-traumatic stress disorder, continuous alcohol 
dependence, and substance-induced mood disorder.  

The veteran was afforded a VA examination in September 1995.  
The veteran presented with complaints of isolative behavior, 
problems with his intimate relationships, and nightmares.  He 
also complained of feelings of detachment, estrangement, and 
a sense of a foreshortened future.  He reported having 
problems concentrating, having sleep disturbances, and an 
exaggerated startle response.  The examiner observed that the 
veteran was highly nervous and alert.  He was seen wrenching 
and fidgeting his hands, and may have been holding his 
breath.  He acknowledged drug use, primarily marijuana and 
heroin, starting about two weeks after he got to Vietnam.  
The veteran described how a Sergeant Duffey had been "blown 
away" while in the next watch tower.  He stated that he had 
been his best friend, with whom he had grown up in Michigan, 
and with whom he had participated in 4H club activities.  
When asked about his most stressful experience, he stated it 
was simply being in the watch tower, being shot at.  The Axis 
I diagnosis was depression, not otherwise specified, with 
anxiety features.  The Axis II diagnosis was substance 
dependent personality traits.  The examiner found that the 
described stress did not, on the surface, appear to meet the 
criteria for Axis I.  His report of intense fear conflicted 
with his reports of drugs deadening his feelings.  He also 
noted that marijuana use could distort perception and memory.  
He concluded that the diagnosis of post-traumatic stress 
disorder was not yet complete.

The veteran was hospitalized at a VAMC in August 1996.  He 
complained of isolation, anger, depression, insomnia, 
psychomotor agitation, flashbacks, anxiety and nightmares.  
His Axis I diagnosis was post-traumatic stress disorder.

In November 1996, the Board remanded this case for the 
development of additional evidence, including a new VA 
psychiatric examination by a board of two physicians who had 
not previously examined the veteran.  

The veteran was afforded a VA mental disorders examination by 
a board of two physicians, in June 1997.  The extensive and 
detailed examination report contains a detailed recitation of 
his military medical and psychiatric history and his post-
service medical history.  It notes that the veteran 
complained of nightmares about his Vietnam experiences, and 
reported having been stressed by the death of his friend, 
Jerry Duffey.  He stated that, overall, he had had a good 
childhood.  He reported that he had been twice married to the 
same person, but was now divorced, having discovered his 
spouse in bed with another man.  The Axis I diagnoses 
included 1) chronic substance related (alcohol and marijuana) 
mood disorder with depressive features, 2) chronic alcohol 
and marijuana abuse, 3) history of heroin abuse, in 
remission, and 4) history of post-traumatic stress disorder: 
no definite clinical evidence supporting this diagnosis was 
found during this examination.  The Axis II diagnosis was 
mixed personality disorder involving passive-aggressive, 
negativistic and substance dependent personality traits.  The 
Axis IV listing of psychosocial and environmental problems 
included abandonment by his father, traumatic experiences in 
the course of his two marriages to the same spouse, exposure 
to war stress, vicissitudes of multi-substance dependency and 
withdrawal, occupational malfunctioning, and inferior 
financial state.  The examiners observed that the veteran's 
more serious psychological problems and recurrent 
hospitalizations started in 1990.  They further noted that he 
had a good work record until 1986 when he filed a Worker's 
Compensation claim.  They remarked that his second divorce 
occurred in 1987.  The examiners gave an extensive list of 
precipitating stressors, none of which were related to his 
military service and concluded that the impact of the in-
service stressors, cited by the veteran, in the production of 
his present pathology was negligible or obscure.  They also 
noted that he had presented multiple credibility issues; 
which were set out in some detail.  

The claims file contains copies of the veteran's VA 
outpatient treatment records for the period from March 
through August 1997.

On February 3, 1998, the veteran was hospitalized at Cadillac 
Mercy Hospital for cardiac problems.  His noted medical 
history was considered unreliable.  It included significant 
cardiomyopathy, probably on an alcohol basis; drug and 
alcohol abuse and overdose; recurrent pneumonia; major 
depression and post-traumatic stress disorder.  On February 
4, he was transferred to Munson Medical Center, for cardiac 
catheterization and other treatment for his cardiac problems.  
The next day he had multiple angry outbursts and threatened 
the hospital staff.  Because of his behavior and the ongoing 
risk to hospital personnel, he was discharged early with 
diagnoses including acute myocardial infarction, and probable 
post-traumatic stress disorder, rule out alcohol withdrawal.

Two days later he was admitted to the medical intensive care 
unit of a VAMC.  A drug screen revealed the presence of 
marijuana and benzodiazepines.  During the hospitalization, 
the veteran was medically stabilized and further treatment to 
stabilize his depression was recommended.  After about 10 
days he requested discharge.  He felt no further need for 
treatment for depression or post-traumatic stress disorder.  
The Axis I diagnosis was post-traumatic stress disorder with 
depression.

In April 1998, the veteran was again hospitalized at a VAMC.  
He complained of depression, suicidal thoughts, and severe 
post-traumatic stress disorder symptoms. He was intoxicated 
upon admission.  He exhibited aggressive and threatening 
behavior in the hospital and was placed in physical 
restraints.  He was detoxed and started treatment, but 
requested discharge to take care of personal problems.  His 
Axis I diagnosis was post-traumatic stress disorder by 
history, and continuous alcohol and marijuana abuse.

In support of his claim, the veteran submitted a letter, 
dated in August 1999, from Michael P. Hayes, Ph.D., a 
psychologist in Traverse City, Michigan.  Dr. Hayes noted 
that he had been treating the veteran for two months.  His 
symptoms were listed as paranoid ideation, anxiety, 
depression with passing suicidal ideation, trouble sleeping, 
increasing frustration and irritability, increasing unwanted 
memories, flashbacks, nightmares, and problems with social 
interactions and holding jobs.  The veteran reported that 
while performing "tower" duty in Vietnam, he was frequently 
fired upon by the enemy.  He further reported having dreams 
and flashbacks in which Viet Cong soldiers were firing 
weapons at him.  Additionally, he complained of feelings of 
guilt that he was not able to save the life of his childhood 
friend, who died in Vietnam.  His diagnosis was post-
traumatic stress disorder, major depression, and marijuana 
dependence.  

Upon consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  Although some of his treating physicians, 
psychologists, and counselors have diagnosed post-traumatic 
stress disorder, on close scrutiny, it is apparent that those 
diagnoses have been based on accounts of his entire life 
experiences, not just military events.  His accounts have 
included extensive stressors not related to military service.  
His recitations of military stressors have been inconsistent 
from examination to examination and are also inconsistent 
with the extensive available military personnel records, and, 
with one exception, have not been specific or sufficiently 
detailed to permit verification.  No clear, unequivocal 
diagnosis of post-traumatic stress disorder due to military 
service was made by the examiners at his November 1984, 
September 1995, and June 1997 VA compensation and pension 
examinations.  It appears to the Board that the veteran's 
claimed stressor of being nearby at the time of the death of 
his childhood friend, Sergeant Jerry Duffey, has been 
essentially verified.  However, the VA examiners took that 
stressor into account during the veteran's June 1997 
examination, but still found that his claimed military 
stressors had only a negligible and obscure role in the 
development of any current pathology. 

The Board notes that no acquired psychiatric disability was 
complained of or noted during the veteran's active service, 
or at the time of his separation from service, although he 
did have a documented history of extensive drug abuse, a 
disorder which is of misconduct etiology and cannot be 
considered as an acquired disability.  No cognizable medical 
evidence has been presented to show that the veteran 
currently has any acquired psychiatric disorder, not of 
misconduct origin, which has been causally related to his 
active military service, or was present to a disabling degree 
within a year of separation.

Therefore, upon consideration of all the evidence of record, 
the Board finds that the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder was properly denied by 
the RO. 

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  Since 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

 


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

